RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                          CHARLES J. OGLETREE, JR.
ANDREW G. CELLI, JR.                                                                                     EMERITUS
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                       DIANE L. HOUK
                                                     10TH FLOOR                                   JESSICA CLARKE
EARL S. WARD
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                                   ALISON FRICK
                                                TEL: (212) 763-5000                             DAVID LEBOWITZ
DANIEL J. KORNSTEIN
                                                FAX: (212) 763-5001                             DOUGLAS E. LIEB
O. ANDREW F. WILSON
                                                 www.ecbalaw.com                               ALANNA KAUFMAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD                                                                            EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                             DAVID BERMAN
ZOE SALZMAN                                                                                    ASHOK CHANDRAN
SAM SHAPIRO



                                                              April 15, 2019

    By ECF

    Hon. Analisa Torres
    United States Magistrate Judge
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, NY 10007

                     Re:   Clark, et al., v. City of New York, No. 18 Civ. 02334 (AT) (KHP)

    Dear Judge Torres:

           This firm represents Plaintiffs in the above-captioned matter. On behalf of all parties in
    this matter, and pursuant to Docket No. 72 of April 9, 2019, we write to respectfully advise the
    Court of the history, posture, and status of this case.

            Plaintiffs filed their Complaint in this matter on March 16, 2018. See Dkt. No. 1. The
    Complaint challenges a New York City Police Department policy that requires arrestees to
    remove religious head coverings for booking photographs, alleging that this policy violates the
    Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq.;
    the Free Exercise Clause of the First Amendment to the United States Constitution; and Article I,
    Section 3 of the Constitution of the State of New York. Plaintiffs seek a declaratory judgment
    that Defendant’s policy substantially burdened Plaintiffs’ religious free exercise and continues to
    substantially burden the religious free exercise of other, similarly-situated religious adherents in
    violation of federal and state law. Plaintiffs also seek an injunction against the challenged
    policy, an Order requiring Defendant to adopt nondiscriminatory policies and practices, and a
    damages class of other, similarly-situated religious adherents.

            On June 13, 2018, Defendant filed its first motion to dismiss pursuant to Fed. R. Civ. P.
    12(b)(1) and 12(b)(6), see Dkt. No. 20, which was fully briefed as of August 10, 2018, see Dkt.
    Nos. 31, 34. Both parties filed supplemental points regarding standing. See Dkt. Nos. 44, 46.
    Oral argument on the motion has been adjourned several times, in part because the parties
    represented to the Court that settlement discussions were ongoing. See Dkt. Nos. 51, 56, 62, 69.
    Excluding the motion to dismiss, there are no motions pending before the Court. The parties do
    not presently anticipate filing additional motions.
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

       At a January 23, 2019 conference before the Court, Judge Sweet orally directed that
discovery proceed; on February 1, 2019, he approved the parties’ jointly-submitted discovery
plan. See Dkt. Nos. 59, 61.

         The parties are actively conferring about the possibility of settlement and propose to file a
joint status report to the Court regarding settlement by May 16, 2019.



                                                      Respectfully submitted,

                                                           /s/
                                                      Emma Freeman


c.     All Counsel of Record (by ECF)
